        Case 5:18-cv-00201-AKK Document 102 Filed 10/23/20 Page 1 of 3                     FILED
                                                                                  2020 Oct-23 PM 08:38
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

ERICA MARIE CAGLE,               )
                                 )
            Plaintiff,           )                  CIVIL ACTION NO.:
v.                               )                  5:18-CV-00201-AKK
                                 )
MADISON COUNTY, ALABAMA; et al.,)
                                 )
            Defendants.          )


                             NOTICE OF HEARING

      Plaintiff and Defendants have conferred on multiple occasions via telephone,

in person at depositions, via formal correspondence and via email. Many discovery

issues have been cooperatively resolved, and the pursuit of some information has

been abandoned by the plaintiff, or the information sought has been obtained from

alternative sources. Nonetheless, the parties acknowledge that certain discovery

issues remain unresolved, and despite a good faith attempt, an agreement cannot be

reached on the issues listed herein:

I.    Unresolved Issue: Production of pertinent files from the Sheriff, specifically,

but not limited to, 201 files, training files, investigation files, and desk files, as

requested in Plaintiff’s Requests for Production Nos. 5, 6, 7 and 8, and Plaintiff’s

Second Requests for Production No. 1.
        Case 5:18-cv-00201-AKK Document 102 Filed 10/23/20 Page 2 of 3




II.   Unresolved Issue: Production of documents from the Sheriff pertaining or

relating to alleged sexual comments, sexual innuendo, misconduct of a sexual nature,

sexual harassment, sex discrimination or retaliation for opposing or participating in

a complaint about sexual comments, sexual innuendo, misconduct of a sexual nature,

sexual harassment, sex discrimination, specifically, but not limited to, complaints,

investigations, writeups or written counseling pertaining or related to violations such

as rudeness, conduct unbecoming or other categories of disciplinary offenses under

which a complaint, which should have been fairly understood as a complaint of

sexual harassment, hostile environment, sex discrimination or retaliation, may have

been alternatively categorized for investigation or disciplinary purposes, as requested

in Plaintiff’s Request for Production Nos. 9 and 12.

III. Unresolved issue:    Production of pertinent files from the Sheriff and the

County, specifically, but not limited to, insurance policies and benefit plans under

which the Sheriff’s employees and the County employees are eligible to be covered,

which appear to all be owned or sponsored by the Madison County Commission as

requested in Plaintiff’s Interrogatory to the Sheriff No. 2, Plaintiff’s Request for

Production to the Sheriff No. 20, and Plaintiff’s Requests for Production to the

County Nos. 1, 18, 19.

      A hearing on this matter is set on October 30, 2020, at 3:30 p.m.
       Case 5:18-cv-00201-AKK Document 102 Filed 10/23/20 Page 3 of 3




                                              /s/Kerri Johnson Riley
                                              Kerri Johnson Riley (asb-9641-e67k)
                                              Attorney for Plaintiff
                                              120 Holmes Avenue, Suite 403
                                              Huntsville, Alabama 35801
                                              (256) 535-0800
                                              E-mail: kjr@kerrijohnsonriley.net




                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the
following:

      Grace Graham
      J. Bentley Owens, III
      Ellis, Head, Owens, Justice & Arnold
      113 North Main Street
      P.O. Box 587
      Columbiana, Alabama 35051
      Phone: (205) 669-6783

      This the 23rd day of October, 2020

                                              s/Kerri Johnson Riley
                                              Kerri Johnson Riley
